


110 HR 7150 IH: National Fish Habitat

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7150
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Kind (for himself
			 and Mr. Gilchrest) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To conserve the United States fish and aquatic
		  communities through partnerships that foster fish habitat conservation and
		  improve the quality of life for the people of the United States, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the National Fish Habitat
			 Conservation Act.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings; purposes.
					Sec. 3. Definitions.
					Sec. 4. National Fish Habitat Board.
					Sec. 5. Fish Habitat Conservation Partnerships.
					Sec. 6. Fish habitat conservation projects.
					Sec. 7. National Fish Habitat Conservation Partnership
				Office.
					Sec. 8. Conservation of aquatic habitat for fish and other
				aquatic organisms on Federal land.
					Sec. 9. Coordination with States.
					Sec. 10. Accountability and reporting.
					Sec. 11. Regulations.
					Sec. 12. Construction.
					Sec. 13. Applicability of Federal Advisory Committee
				Act.
					Sec. 14. Funding.
				
			2.Findings;
			 purposes
			(a)FindingsCongress
			 makes the following findings:
				(1)Healthy
			 populations of fish and other aquatic organisms depend on the conservation,
			 protection, restoration, and enhancement of aquatic habitats in the United
			 States.
				(2)Aquatic habitats,
			 including wetlands, streams, rivers, lakes, estuaries, coastal and marine
			 ecosystems, and associated riparian upland habitats that buffer those areas
			 from external factors, perform numerous valuable environmental functions which
			 sustain environmental, social, and cultural values, including recycling
			 nutrients, purifying water, attenuating floods, augmenting and maintaining
			 stream flows, recharging ground water, acting as primary producers in the food
			 chain, and providing essential and significant habitat for plants, fish and
			 wildlife, and other dependent species.
				(3)The extensive and
			 diverse aquatic habitat resources of the United States are of enormous
			 significance to the economy of the United States, providing recreation for
			 44,000,000 anglers, more than 1,000,000 jobs and approximately $125,000,000,000
			 in economic impact each year related to recreational fishing, and approximately
			 500,000 jobs and an additional $35,000,000,000 in economic impact from
			 commercial fishing each year.
				(4)At least 40
			 percent of all threatened and endangered species in the United States are
			 directly dependent upon aquatic habitats.
				(5)Certain fish
			 species are considered to be ecological indicators of aquatic habitat quality,
			 such that the presence of such species in an aquatic ecosystem reflects
			 high-quality habitat for other fish.
				(6)Loss and
			 degradation of aquatic habitat, riparian habitat, water quality, and water
			 volume caused by activities such as alteration of watercourses, stream
			 blockages, water withdrawals and diversions, erosion, pollution, sedimentation,
			 and destruction or modification of wetlands have caused significant declines in
			 fish populations throughout the United States, especially declines in native
			 fish populations, and result in economic losses to the United States.
				(7)Providing for the
			 conservation and sustainability of fish and other aquatic organisms has not
			 been fully realized despite federally funded fish and wildlife restoration
			 programs and other activities intended to conserve aquatic resources. Such
			 conservation and sustainability may be significantly advanced through a renewed
			 commitment and sustained, cooperative efforts that are complementary to
			 existing fish and wildlife restoration programs and clean water
			 programs.
				(8)The National Fish
			 Habitat Action Plan provides a framework for maintaining and restoring aquatic
			 habitats to ensure perpetuation of populations of fish and other aquatic
			 organisms.
				(9)The United States
			 can achieve significant progress toward providing aquatic habitats for the
			 conservation and restoration of fish and other aquatic organisms through a
			 voluntary, nonregulatory, incentive program that is based on technical and
			 financial assistance provided by the Federal Government.
				(10)Creation of
			 partnerships between local citizens, Indian tribes, Alaska Native
			 organizations, corporations, nongovernmental organizations, and Federal, State,
			 and Indian tribal agencies is critical to the success of activities to restore
			 aquatic habitats and ecosystems.
				(11)The Federal
			 Government has numerous regulatory and land and water management agencies,
			 including the United States Fish and Wildlife Service, the Bureau of Land
			 Management, the National Park Service, the Bureau of Reclamation, the Bureau of
			 Indian Affairs, the National Marine Fisheries Service, the Forest Service, the
			 Fishery Management Councils, the Environmental Protection Agency, and the
			 several interjurisdictional fishery commissions that are critical to the
			 implementation of the National Fish Habitat Action Plan.
				(12)The United States
			 Fish and Wildlife Service, the Forest Service, and the National Marine
			 Fisheries Service each plays a vital role in the protection, restoration, and
			 enhancement of the fish communities and aquatic habitats in the United States
			 and the development, operation, and long-term success of fish habitat
			 partnerships and project implementation.
				(13)The United States
			 Geological Survey plays a vital role in scientific evaluation, data collection,
			 and mapping for fishery resources in the United States.
				(14)Many of the
			 programs for conservation on private farmland, ranchland, and forestland that
			 are carried out by the Secretary of Agriculture, including the Natural
			 Resources Conservation Service and the State and Private Forestry programs of
			 the Forest Service, are able to significantly contribute to the implementation
			 of the National Fish Habitat Action Plan through the engagement of private
			 landowners.
				(b)PurposesThe
			 purposes of this Act are to encourage partnerships among public agencies and
			 other interests consistent with the mission and goals of the National Fish
			 Habitat Action Plan—
				(1)to protect and
			 maintain intact and healthy aquatic habitats;
				(2)to prevent further
			 degradation of aquatic habitats that have been adversely affected;
				(3)to reverse
			 declines in the quality and quantity of aquatic habitats to improve the overall
			 health of fish and other aquatic organisms;
				(4)to
			 increase the quality and quantity of aquatic habitats that support a broad
			 natural diversity of fish and other aquatic species;
				(5)to improve
			 fisheries habitat, thereby improving the annual economic output from
			 recreational, subsistence, and commercial fishing;
				(6)to ensure
			 coordination and facilitation of activities carried out by agencies or
			 departments of the United States under the leadership of the Director of the
			 United States Fish and Wildlife Service, the Under Secretary for Oceans and
			 Atmosphere of the Department of Commerce, and the Director of the United States
			 Geological Survey; and
				(7)to achieve other
			 purposes in accordance with the mission and goals of the National Fish Habitat
			 Action Plan.
				3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on Commerce, Science, and Transportation
			 and the Committee on Environment and Public Works of the Senate and the
			 Committee on Natural Resources of the House of Representatives.
			(2)Aquatic
			 habitatThe term aquatic habitat—
				(A)means any area
			 upon which aquatic organisms depend, directly or indirectly, to carry out the
			 life processes of such organisms, including an area used by such organisms for
			 spawning, incubation, nursery, rearing, growth to maturity, food supply, or
			 migration; and
				(B)includes an area
			 adjacent to an aquatic environment if such adjacent area—
					(i)contributes
			 elements, such as the input of detrital material or the promotion of planktonic
			 and insect populations providing food, which make fish life possible;
					(ii)protects the
			 quality and quantity of water sources;
					(iii)provides public
			 access for the use of fishery resources; or
					(iv)serves as a
			 buffer protecting the aquatic environment.
					(3)Assistant
			 AdministratorThe term Assistant Administrator means
			 the Assistant Administrator for Fisheries of the National Marine Fisheries
			 Service.
			(4)Conservation;
			 conserve; manage; managementThe terms conservation,
			 conserve, manage, and management mean to
			 protect, sustain, and, where appropriate, restore and enhance, healthy
			 populations of fish, wildlife, and plant life, as well as the habitats that are
			 required to sustain fish, wildlife, and plant life, as well as the habitats
			 that are required to sustain fish, wildlife, and plant life productivity by
			 utilizing methods and procedures associated with modern scientific resource
			 programs, including protection, research, census, law enforcement, habitat
			 management, propagation, live trapping and transplantation, and regulated
			 taking.
			(5)DirectorExcept
			 as otherwise provided, the term Director means the Director of the
			 United States Fish and Wildlife Service.
			(6)FishThe
			 term fish means any freshwater, diadromous, estuarine, or marine
			 finfish or shellfish, including the egg, spawn, spat, larval, and other
			 juvenile stages of such an organism.
			(7)Fish Habitat
			 Conservation Partnership; PartnershipThe terms Fish
			 Habitat Conservation Partnership and Partnership mean an
			 entity designated by the Board as a Fish Habitat Conservation Partnership
			 pursuant to section 5(a).
			(8)Fish habitat
			 conservation project; projectThe terms fish habitat
			 conservation project and project mean a project submitted
			 to the Board by a Fish Habitat Conservation Partnership and approved by the
			 Secretary under section 6 that provides for the conservation or management of
			 aquatic habitat and that may include—
				(A)the provision of
			 technical assistance to a State, Indian tribe, or local community by the
			 National Fish Habitat Partnerships Office or other agency to facilitate the
			 development of strategies and priorities for the conservation of aquatic
			 habitats; or
				(B)the obtaining of
			 a real property interest in land or waters, including water rights, if the
			 obtaining of such interest is subject to terms and conditions that will ensure
			 that the real property will be administered for the long-term conservation of
			 such lands and waters and the fish dependent thereon.
				(9)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(10)National Fish
			 Habitat Action Plan; PlanThe terms National Fish Habitat
			 Action Plan and Plan mean the National Fish Habitat Action
			 Plan dated April 24, 2006, and any subsequent revision or amendment to that
			 Plan.
			(11)National Fish
			 Habitat Board; BoardExcept as otherwise provided, the terms
			 National Fish Habitat Board and Board mean the
			 National Fish Habitat Board established in section 4(a).
			(12)Real property
			 interestThe term real property interest means an
			 ownership interest in land or waters, including water rights, or a building or
			 object that is permanently affixed to the land.
			(13)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(14)State
			 agencyThe term State agency means the fish and
			 wildlife agency of a State, or any department, or division of a department or
			 agency of a State that is empowered by statute or by the constitution of the
			 State to manage in the public trust the inland or marine fishery resources of
			 the State.
			4.National Fish
			 Habitat Board
			(a)Establishment
				(1)In
			 generalThere is established a National Fish Habitat
			 Board—
					(A)to promote,
			 oversee, and coordinate the implementation of this Act and the National Fish
			 Habitat Action Plan; and
					(B)to review and
			 recommend fish habitat conservation projects.
					(2)MembershipThe
			 members of the Board shall be as follows:
					(A)The
			 Director.
					(B)The Assistant
			 Administrator.
					(C)The Chief of the
			 Natural Resources Conservation Service.
					(D)The Director of
			 the Watershed, Fish, Wildlife, Air & Rare Plants program of the Forest
			 Service.
					(E)The Assistant
			 Administrator for Water of the Environmental Protection Agency.
					(F)The President of
			 the Association of Fish and Wildlife Agencies.
					(G)The Secretary of
			 the Board of Directors of the National Fish and Wildlife Foundation appointed
			 pursuant to section 3(g)(2)(B) of the National Fish and Wildlife Foundation
			 Establishment Act (16 U.S.C. 3702(g)(2)(B)).
					(H)Four
			 representatives of State agencies, each 1 of whom is nominated by 1 of the
			 regions Associations of Fish and Wildlife Agencies (Northeast, Southeast,
			 Midwest, and Western).
					(I)One representative
			 of the American Fisheries Society.
					(J)Two representatives
			 of Indian tribes, 1 of whom shall represent Indian tribes from Alaska and 1 of
			 whom shall represent Indian tribes from the other States.
					(K)One member who
			 represents the Regional Fishery Management Councils established under section
			 302 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1852).
					(L)One member who
			 represents the Marine Fisheries Commissions (the Atlantic States Marine
			 Fisheries Commission, the Gulf States Marine Fisheries Commission, and the
			 Pacific States Marine Fisheries Commission).
					(M)One representative
			 from the Sportfishing and Boating Partnership Council.
					(N)Eleven members
			 each of whom represents the interests of 1 of the following:
						(i)The
			 recreational sportfishing industry.
						(ii)The
			 commercial sportfishing industry.
						(iii)Subsistence
			 fishermen.
						(iv)Marine
			 recreational anglers.
						(v)Freshwater
			 recreational anglers.
						(vi)Terrestrial
			 resource conservation organizations.
						(vii)Aquatic resource
			 conservation organizations.
						(viii)The livestock
			 and poultry production industry.
						(ix)The
			 housing development industry.
						(x)The
			 row crop industry.
						(xi)Natural resource
			 commodity interests, such as petroleum or mineral extraction.
						(3)CompensationMembers
			 of the Board shall serve without compensation for that service.
				(b)Appointment and
			 terms
				(1)In
			 generalExcept as otherwise provided in this subsection, a member
			 of the Board described in subparagraphs (H) through (N) of subsection (a)(2)
			 shall serve for a term of 3 years.
				(2)Initial board
			 membershipNot later than 6 months after the date of the
			 enactment of this Act, the representatives of the National Fish Habitat Board
			 established by the Plan shall appoint the initial members of the Board
			 described in subparagraphs (H) through (N) of subsection (a)(2).
				(3)Transitional
			 termsThe initial appointments of the members of the Board
			 described in subparagraph (N) of subsection (a)(2) shall be for terms as
			 follows:
					(A)Four shall be
			 appointed for a term of 1 year.
					(B)Four shall be
			 appointed for a term of 2 years.
					(C)Three shall be
			 appointed for a term of 3 years.
					(4)VacanciesA
			 vacancy of a member of the Board described in subparagraphs (H) through (N) of
			 subsection (a)(2) shall be filled by an appointment made by the remaining
			 members of the Board.
				(5)Continuation of
			 serviceAn individual whose term of service as a member of the
			 Board expires may continue to serve on the Board until a successor is
			 appointed.
				(6)RemovalIf
			 a member of the Board described in subparagraphs (H) through (N) of subsection
			 (a)(2) misses 3 consecutive regularly scheduled Board meetings, the members of
			 the Board may vote to remove that member and appoint another individual in
			 accordance with paragraph (4).
				(c)Chair
				(1)ElectionA
			 Chair of the Board shall be elected by the Board from among its members.
				(2)TermThe
			 Chair of the Board shall serve for a term of 3 years.
				(d)Meetings
				(1)In
			 generalThe Board shall meet at the call of the Chair but in no
			 case less often than twice a year.
				(2)Public
			 accessAll meetings of the Board shall be open to the
			 public.
				(e)Board
			 procedures
				(1)In
			 generalThe Board shall establish procedures to carry out the
			 business of the Board that include the following:
					(A)A requirement that
			 a quorum of the members of the Board be present to transact business.
					(B)A requirement that
			 no recommendations may be adopted by the Board, except by the vote of
			 2/3 of all members present and voting.
					(C)Procedures for
			 setting national goals and priorities for aquatic habitat conservation for the
			 purposes of this Act.
					(D)Procedures for
			 designating Fish Habitat Conservation Partnerships under section 5.
					(E)Procedures for
			 reviewing, evaluating, and recommending fish habitat conservation
			 projects.
					(2)QuorumA
			 majority of the members of the Board shall constitute a quorum.
				5.Fish Habitat
			 Conservation Partnerships
			(a)Authority To
			 designateThe Board is authorized to designate Fish Habitat
			 Conservation Partnerships.
			(b)ApplicationAn
			 entity seeking to be designated as a Fish Habitat Conservation Partnership
			 shall submit an application to the Board at such time and in such manner as the
			 Board may reasonably require.
			(c)PurposesThe
			 purposes of a Partnership shall be—
				(1)to coordinate
			 implementation of the Plan at a regional level; and
				(2)to develop and
			 carry out fish habitat conservation projects.
				(d)ApprovalThe
			 Board may approve an application for a Partnership submitted under subsection
			 (b) if the Board determines that the applicant—
				(1)includes
			 representatives of a diverse group of public and private partners, including
			 Federal, State, or local governments, nonprofit entities, Indian tribes, or
			 private individuals, that are focused on conservation of aquatic habitats to
			 achieve results across jurisdictional boundaries and public and private
			 lands;
				(2)is
			 organized to promote the health of important aquatic habitats and distinct
			 geographic areas, keystone fish species, or system types, including reservoirs,
			 natural lakes, or estuaries;
				(3)identifies
			 strategic fish and aquatic habitat priorities for the Partnership area in the
			 form of geographic focus areas or key stressors or impairments to facilitate
			 strategic planning and decisionmaking;
				(4)is able to address
			 issues and priorities at a nationally significant scale;
				(5)includes
			 governance structures that reflect the range of all partners and promotes joint
			 strategic planning and decisionmaking by the applicant;
				(6)demonstrates
			 completion of, or significant progress toward the development of, a strategic
			 plan to address the causes of system decline in fish populations rather than
			 simply treating symptoms in accordance with the Plan; and
				(7)ensures
			 collaboration in developing a strategic vision and implementation program that
			 is scientifically sound and achievable.
				6.Fish habitat
			 conservation projects
			(a)Submission to
			 the BoardA Partnership seeking funding for a fish habitat
			 conservation project shall submit an application to the Board for such funding
			 at such time and in such manner as the Board may reasonably require.
			(b)Recommendations
			 by the BoardNot later than July 1 of each year, the Board shall
			 submit to the Secretary a description, including estimated costs, of each fish
			 habitat conservation project that the Board recommends that the Secretary
			 approve and fund under this Act, in order of priority of the Board's
			 recommendations, for the following fiscal year.
			(c)ConsiderationsThe
			 Board shall select each project to be recommended to the Secretary under
			 subsection (b)—
				(1)based on a
			 recommendation of the Partnership that is, or that will be, participating
			 actively in carrying out the project; and
				(2)after
			 consideration of—
					(A)the extent to
			 which the project fulfills a purpose of this Act or a goal of the Plan;
					(B)the extent to
			 which the project addresses the national priorities set by the Board;
					(C)the availability
			 of sufficient non-Federal funds to match Federal contributions for the project,
			 as required by subsection (e);
					(D)the extent to which
			 the project—
						(i)increases fishing
			 opportunities for the public;
						(ii)will
			 be carried out through a cooperative agreement among Federal, State, and local
			 governments, Indian tribes, and private entities;
						(iii)increases public
			 access to land and waters; and
						(iv)advances the
			 conservation of fish and wildlife species that are listed, or are candidates to
			 be listed, as threatened species and endangered species under the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.); and
						(E)the substantiality
			 of the character and design of the project.
					(d)Limitations
				(1)Requirements for
			 monitoringNo fish habitat conservation project may be
			 recommended by the Board under subsection (b) or provided financial assistance
			 under this Act unless the project includes a monitoring plan designed
			 to—
					(A)appropriately
			 assess the results of the habitat protection, restoration, or enhancement
			 activities carried out with such assistance;
					(B)recommend
			 appropriate changes to the project if such assessment substantiates that the
			 project objectives are not being met; and
					(C)report findings of
			 such assessment to the Board.
					(2)Acquisition of
			 real property interests
					(A)In
			 generalNo fish habitat conservation project that will result in
			 the acquisition by the Secretary, in whole or in part, of any real property
			 interest may be recommended by the Board under subsection (b) or provided
			 financial assistance under this Act unless the project meets the requirements
			 of subparagraph (B).
					(B)Requirements
						(i)In
			 generalAny real property interest acquired by the Secretary
			 pursuant to a fish habitat conservation project may not be conveyed to a State,
			 another public agency, or another entity unless—
							(I)the Secretary
			 determines that such State, agency, or other entity is obligated to undertake
			 the management of the property being conveyed in accordance with the purposes
			 of this Act; and
							(II)the deed or other
			 instrument of transfer contains provisions for the reversion of title to the
			 property to the United States if such State, agency, or other entity fails to
			 manage the property in accordance with the purposes of this Act.
							(ii)Additional
			 conveyance conditionsAny
			 real property interest acquired by the Secretary pursuant to a fish habitat
			 conservation project conveyed as described in clause (i) shall be subject to
			 such terms and conditions that will ensure that the interest will be
			 administered for the long-term conservation and management of the aquatic
			 ecosystem and the fish and wildlife dependent thereon.
						(e)Non-Federal
			 contribution for projects
				(1)In
			 generalExcept as provided in paragraph (2), no fish habitat
			 conservation project may be recommended by the Board under subsection (b) or
			 provided financial assistance under this Act unless at least 50 percent of the
			 cost of the project will be funded with non-Federal funds.
				(2)Projects on
			 Federal land or watersNotwithstanding paragraph (1), Federal
			 funds may be used for payment of 100 percent of the costs of a project located
			 on Federal land or waters, including the acquisition of inholdings within such
			 land and waters.
				(3)Non-Federal
			 shareThe non-Federal share of the cost of a project may not be
			 derived from a Federal grant program, but may include in-kind contributions and
			 cash.
				(4)Special rule for
			 Alaska Native organizationsNotwithstanding paragraph (1) or any
			 other provision of law, any funds made available to an Indian tribe pursuant to
			 this Act may be considered non-Federal funds for the purpose of paragraph
			 (1).
				(f)Consideration by
			 the Secretary
				(1)In
			 generalNot later than 180 days after receiving the
			 recommendations of the Board for fish habitat conservation projects under
			 subsection (b), the Secretary shall approve, reject, or reorder the priority of
			 each such recommendation based on, to the greatest extent practicable, the
			 criteria described in subsection (c).
				(2)FundingIf
			 the Secretary approves a project, the Secretary shall use amounts made
			 available pursuant to an authorization of appropriations in this Act to provide
			 funds to carry out the project.
				(3)Notification by
			 the SecretaryIf the Secretary rejects or reorders the priority
			 of any project recommended by the Board under subsection (b), the Secretary
			 shall provide to the Board and the appropriate Fish Habitat Conservation
			 Partnership a written statement of the reasons that the Secretary rejected or
			 modified the priority of the project.
				7.National Fish
			 Habitat Conservation Partnership Office
			(a)Requirement To
			 establishNot later than 1 year after the date of the enactment
			 of this Act, the Director shall create the National Fish Habitat Conservation
			 Partnership Office within the United States Fish and Wildlife Service.
			(b)FunctionsThe
			 National Fish Habitat Conservation Partnership Office shall—
				(1)provide funding
			 for the operational needs of the Fish Habitat Conservation Partnerships,
			 including funding for activities such as planning, project development and
			 implementation, coordination, monitoring, communication, and outreach;
				(2)facilitate the
			 cooperative development and approval of Partnerships;
				(3)support the
			 development and implementation of fish habitat conservation projects that are
			 identified as high priorities by the Board;
				(4)assist the
			 Secretary and the Board in carrying out this Act;
				(5)assist the
			 Secretary in carrying out the requirements of section 9;
				(6)facilitate
			 communication, cohesiveness, and efficient operations for the benefit of the
			 Partnerships and the Board;
				(7)facilitate, with
			 assistance from the Director, the Assistant Administrator, and the President of
			 the Association of Fish and Wildlife Agencies, the consideration of projects by
			 the Board;
				(8)provide support to
			 the Director in the development and implementation of the interagency
			 operational plan required in subsection (c);
				(9)provide technical
			 and scientific assistance pursuant to the technical and scientific assistance
			 program required by subsection (d); and
				(10)coordinate and
			 facilitate the resources and activities of the agencies and departments of the
			 United States to carry out this Act in an efficient manner.
				(c)Interagency
			 operational planNot later than 1 year after the date of the
			 enactment of this Act and every 5 years thereafter, the Director, in
			 cooperation with the Assistant Administrator and the heads of other appropriate
			 Federal agencies and departments, shall develop an interagency operational plan
			 for the National Fish Habitat Conservation Partnership Office that
			 describes—
				(1)the functional,
			 operational, technical, scientific and general staff, administrative, and
			 material needs of the Office; and
				(2)any interagency
			 agreements between or among Federal agencies or departments to address such
			 needs.
				(d)Technical and
			 scientific assistanceThe Director, in coordination with the
			 Assistance Administrator and the heads of the United States Geological Survey,
			 the Forest Service, and other appropriate Federal agencies and departments,
			 shall develop a technical and scientific assistance program within the National
			 Fish Habitat Conservation Partnership Office—
				(1)to provide
			 scientific and technical assistance to States, Indian tribes, regions, local
			 communities, and nongovernmental organizations in the development and
			 implementation of Fish Habitat Conservation Partnerships; and
				(2)to ensure the
			 availability of expertise to conduct scientifically based evaluation and
			 reporting of results of fish habitat conservation projects to meet the
			 reporting requirements described in section 10.
				(e)Staff and
			 support
				(1)Departments of
			 the Interior and CommerceThe Director and the Assistant
			 Administrator shall each provide appropriate staff to support the National Fish
			 Habitat Conservation Partnership Office.
				(2)StatesThe
			 States are encouraged to provide staff to support the National Fish Habitat
			 Conservation Partnership Office.
				(3)Detailees and
			 contractorsThe National Fish Habitat Conservation Partnership
			 Office may accept staff or other administrative support from other entities
			 through interagency details or as contractors.
				(4)QualificationsThe
			 members of the staff of the National Fish Habitat Conservation Partnership
			 Office shall have education and experience in the principles of fish, wildlife,
			 and aquatic habitat conservation.
				(f)ReportingNot
			 less frequently than once each year, the Director shall provide to the Board a
			 report on the activities of the National Fish Habitat Conservation Partnership
			 Office.
			8.Conservation of
			 aquatic habitat for fish and other aquatic organisms on Federal
			 landThe head of each Federal
			 agency or department responsible for acquiring, managing, or disposing of
			 Federal land and waters shall, to the extent consistent with the mission of
			 such agency or department and existing statutory authorities, cooperate with
			 the Assistant Administrator and the Director to conserve the aquatic habitats
			 for fish and other aquatic organisms within the land and waters of each such
			 agency.
		9.Coordination with
			 StatesThe Secretary shall
			 notify and coordinate with the State agency of a State not later than 30 days
			 prior to the date that any action is planned or carried out within the State
			 related to the implementation of this Act.
		10.Accountability
			 and reporting
			(a)Implementation
			 reports
				(1)Requirement for
			 reportsNot later than 2 years after the date of the enactment of
			 this Act, and every 2 years thereafter, the Board shall submit to the
			 appropriate congressional committees a report on the implementation of this Act
			 and of the Plan.
				(2)ContentEach
			 report submitted under paragraph (1) shall include—
					(A)an estimate of the
			 number of acres, stream miles, or acre feet of aquatic habitat, or other
			 suitable measures of aquatic habitat, that was protected, restored, or enhanced
			 under the Plan by Federal, State, or local governments, Indian tribes, or other
			 entities in the United States during the previous 2-year period;
					(B)a description of
			 the public access to aquatic habitats protected, restored, or created under the
			 Plan during such period;
					(C)a description of
			 the opportunities for public fishing created under the Plan during such period;
			 and
					(D)an assessment of
			 the status of fish habitat conservation projects carried out with funds
			 provided under this Act, disaggregated by year, including—
						(i)a
			 description of the fish habitat conservation projects that the Board
			 recommended under section 6(b);
						(ii)a
			 description of each such project approved by the Secretary under section 6(f),
			 in order of priority of receiving such funding;
						(iii)a justification
			 for the approval of each such project and for the order of priority for its
			 funding;
						(iv)a
			 justification for any rejection or reordering of the priority of each such
			 project recommended by the Board under section 6(b) that was based on factors
			 other than the criteria set out in section 6(c); and
						(v)an
			 accounting of expenditures by Federal, State, or local governments, Indian
			 tribes, or other entities in the United States to carry out such
			 projects.
						(b)Status and
			 trends reportNot later than December 31, 2010, and every 5 years
			 thereafter, the Board shall submit to the appropriate congressional committees
			 a report on the status of aquatic habitats in the United States.
			(c)Revisions to the
			 planNot later than December
			 31, 2011, and every 5 years thereafter, the Board shall undertake to revise the
			 goals and other elements of the Plan after consideration of each report
			 required by subsection (b).
			11.RegulationsThe Secretary may promulgate regulations to
			 carry out this Act.
		12.Construction
			(a)Water
			 rights
				(1)In
			 generalNothing in this Act
			 may be construed—
					(A)to create a reserved water right, expressed
			 or implied, in the United States for any purpose or to affect any water right
			 in existence on the date of the enactment of this Act; or
					(B)to affect any Federal or State law in
			 existence on the date of the enactment of the Act regarding water quality or
			 water quantity.
					(2)Authority to
			 acquire water rightsThe
			 Secretary may acquire, under State law, water rights that are needed to carry
			 out this Act.
				(b)State
			 authorityNothing in this Act
			 may be construed—
				(1)to affect the authority, jurisdiction, or
			 responsibility of a State to manage, control, or regulate fish and wildlife
			 under the laws and regulations of the State; or
				(2)to authorize the Secretary to control or
			 regulate within a State the fishing or hunting of fish and wildlife within the
			 State.
				(c)Construction
			 with respect to rights of Indian tribesNothing in this Act may be construed to
			 abrogate, abridge, affect, modify, supersede, or alter any treaty-reserved
			 right or other right of an Indian tribe as recognized by any other means,
			 including agreements with the United States, Federal law, Executive orders,
			 statutes, and judicial decrees.
			(d)Construction
			 with respect to suits for adjudication of water rightsNothing in this Act diminishes or affects
			 the ability of the Secretary to join an adjudication of rights to the use of
			 water pursuant to subsections (a), (b), and (c) of section 208 of the
			 Department of Justice Appropriation Act (43 U.S.C. 666).
			(e)Construction
			 with respect to other authorities
				(1)Acquisition of
			 lands and watersNothing in this Act may be construed to alter or
			 otherwise affect the authorities, responsibilities, obligations, or powers of
			 the Secretary to acquire land or waters or interests therein under any other
			 provision of law.
				(2)Private property
			 protectionNothing in this Act may be construed to permit funds
			 made available to carry out this Act to be used to acquire any real property or
			 any interest in any real property without the written consent of each owner of
			 that property or interest in property.
				(3)MitigationNothing
			 in this Act may be construed to permit funds made available to carry out this
			 Act to be used for fish and wildlife mitigation purposes under the Federal
			 Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Fish and Wildlife
			 Coordination Act (16 U.S.C. 661 et seq.), or the Water Resources Development
			 Act of 1986 (Public Law 99–662; 100 Stat. 4082).
				13.Applicability of
			 Federal Advisory Committee ActAny action taken to coordinate the carrying
			 out of this Act with the personnel of a State agency shall not be subject to
			 the Federal Advisory Committee Act (5 U.S.C. App).
		14.Funding
			(a)Authorization of
			 appropriations
				(1)Fish habitat
			 conservation projectsThere are authorized to be appropriated to
			 the Secretary for each of the fiscal years 2009 through 2013, $75,000,000 to
			 provide funds for fish habitat conservation projects approved under section
			 6(f), of which 5 percent shall be made available each fiscal year for projects
			 carried out by Indian tribes.
				(2)National Fish
			 Habitat Conservation Partnership OfficeThere are authorized to
			 be appropriated to the Secretary for each of the fiscal years 2009 through
			 2013, $3,000,000 or 25 percent of the amount appropriated for such fiscal year
			 pursuant to paragraph (1), whichever is greater, for the National Fish Habitat
			 Conservation Partnership Office.
				(3)Planning,
			 reporting, and administrative expensesThere are authorized to be
			 appropriated to the Secretary for each of the fiscal years 2009 through 2013,
			 $300,000 or 4 percent of the amount appropriated for such year under paragraph
			 (1), whichever is greater, for the Board, the Director, and the Assistant
			 Administrator to utilize for planning and administrative expenses, and to carry
			 out section 10.
				(4)Availability of
			 fundsFunds made available under this subsection shall remain
			 available until expended.
				(b)Agreements and
			 grantsThe Secretary may—
				(1)upon the
			 recommendation of the Board, and notwithstanding sections 6304 and 6305 of
			 title 31, United States Code, and the Federal Financial Assistance Management
			 Improvement Act of 1999 (Public Law 106–107; 31 U.S.C. 6101 note), enter into a
			 cooperative agreement or contract with a Fish Habitat Conservation Partnership
			 for fish habitat conservation, restoration, and enhancement projects;
				(2)apply for, accept,
			 and use grants from any person or entity to carry out the purposes of this Act;
			 and
				(3)make funds
			 available to any Federal agency or department for use by that agency or
			 department to award grants for any fish habitat protection, restoration, and
			 enhancement project that the Secretary determines to be consistent with this
			 Act.
				(c)Donations
				(1)In
			 generalThe Secretary may—
					(A)enter into an
			 agreement with any organization described in section 501(c)(3) of the Internal
			 Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code
			 to solicit private donations to carry out the purposes and policies of this
			 Act; and
					(B)accept donations of
			 funds, property, and services for use in carrying out the purposes and policies
			 of this Act.
					(2)Treatment of
			 donationsDonations accepted under this section shall be
			 considered as gifts or bequests to, or for the use of, the United States and
			 may be used directly by the Secretary or provided to other Federal agencies or
			 departments through interagency agreements.
				
